Title: To Thomas Jefferson from John Vaughan, 25 December 1802
From: Vaughan, John
To: Jefferson, Thomas


          
            Dear Sir
            Philad: Dec. 25. 1802
          
          Under present circumstances I do not concieve myself authorised not to send you an extract of a letter from a common & much respected friend—he wishes his name may not be used, because he thinks it probable “in the course of human Events, that the French may find it perfectly convenient to take possession of this quondam apendage to Louisiana,” in which case the avowal of such sentiments might materially injure him—I do not concieve it improbable he may have written directly to yourself—but as an important fact was communicated, & as possibly some weight may be attached to his opinions with you, I have resolved to send it—I subjoin two other extracts not relative to this subject & remain with the greatest respect
          Your friend & Servt.
          
            Jn Vaughan
          
        